Case 8:19-cr-00061-JVS Document 116 Filed 03/06/20 Page 1 of 2 Page ID #:2095




                    UNITED STATES COURT OF APPEALS                        FILED
                           FOR THE NINTH CIRCUIT                           MAR 6 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                       No.    20-50017

                Plaintiff-Appellee,             D.C. No.
                                                8:19-cr-00061-JVS-1
 v.                                             Central District of California,
                                                Santa Ana
MICHAEL J. AVENATTI, AKA Michael
John Avenatti,                                  ORDER

                Defendant-Appellant.

Before: TASHIMA, FRIEDLAND, and MILLER, Circuit Judges.

      This is an appeal from the district court’s revocation of appellant’s pretrial

release order. We have jurisdiction pursuant to 18 U.S.C. § 3145(c) and 28 U.S.C.

§ 1291.

      We review the district court’s factual findings under a “deferential, clearly

erroneous standard.” United States v. Townsend, 897 F.2d 989, 994 (9th Cir.

1990). The conclusions based on such factual findings, however, present a mixed

question of fact and law. United States v. Hir, 517 F.3d 1081, 1086 (9th Cir.

2008). Thus, “the question of whether the district court’s factual determinations

justify the pretrial detention order is reviewed de novo.” Id. at 1086-87 (citations

omitted).




AT/MOATT
Case 8:19-cr-00061-JVS Document 116 Filed 03/06/20 Page 2 of 2 Page ID #:2096




       The district court correctly found that the government had established

probable cause to believe that appellant had committed a crime while on

supervised release. 18 U.S.C. § 3148(b)(1)(A). The district court also correctly

found that appellant failed to rebut the presumption that “no condition or

combination of conditions will assure . . . the safety of . . . the community.” 18

U.S.C. § 3148. We therefore affirm the district court’s order revoking appellant’s

pretrial release.

       AFFIRMED.




AT/MOATT                                  2                                     20-50017
